Citation Nr: 0739840	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  03-23 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) as secondary to sexual assault.  

2.  Entitlement to an initial increased (compensable) 
evaluation for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	To be determined


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, South Carolina, which originally had 
jurisdiction over this appeal, and Columbia, South Carolina, 
to which jurisdiction over this case was transferred and 
which forwarded the appeal to the Board.

In May 2006, the Board, in part, denied the veteran's claim 
for entitlement to service connection for PTSD and for a 
compensable evaluation for bilateral pes planus.  Numerous 
other issues were remanded for additional evidentiary 
development.  Those issues are not part of the current Board 
decision.  The veteran appealed the denial of service 
connection for PTSD and the denial of an increased rating to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  In an April 2007 Order, the Court granted the VA 
General Counsel's and Appellant's Joint Motion For Remand.  
The Board's decision was vacated and the veteran's claim was 
remanded to the Board.  The Order called for the claim to be 
remanded in that the veteran had not received adequate VCAA 
notice regarding the claim for service connection for PTSD 
and because the Board's decision did not discuss all of the 
evidentiary evidence regarding the veteran's flat feet.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

Initially, it is noted that in a letter dated and received by 
the RO in September 2007, the veteran's legal representative 
of record, Michael R. Viterna, attempted to withdraw his 
power of attorney.  Significantly, however, the claims files 
do not show that the veteran was notified in writing by Mr. 
Viterna of his intention to withdraw.  As the veteran was not 
notified of the attempted withdrawal, the September 2007 
letter does not satisfy the requirements under 38 C.F.R. § 
20.608(a) (2007).  Hence, return of the case to the RO is 
required to permit Mr. Viterna an opportunity to withdraw in 
a manner consistent with 38 C.F.R. § 20.608, and to give the 
veteran an opportunity to select a new representative if so 
desired.

As to the veteran's claim for service connection for PTSD as 
secondary to personal (sexual) assault, the provisions of 38 
C.F.R. § 3.304(f) (2007) note that evidence from sources 
other than service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

The veteran contends that he has PTSD due to being sexually 
assaulted in service.  He claims that he was sexually 
harassed while in Germany, falsely accused of harassment, and 
falsely accused of striking a female police officer in El 
Paso, Texas.  He also claims that he was raped by a female 
sergeant.  His wife believed that he was a willing 
participant and this eventually led to the collapse of his 
marriage.  Since the rape, he had experienced emotional 
problems.  See VA examination in July 2002 at which time, the 
examiner noted that the veteran described the above sexual 
assault in detail.  PTSD was diagnosed.  Review of the record 
reflects additional psychiatric diagnoses of record, to 
include depression and anxiety.  

An examination is necessary when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2007).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

In this case, a psychiatric examination is necessary to 
clarify whether PTSD is present, and, if so, whether this is 
related to the alleged incidents of service summarized above.  
An examination is also needed to determine whether the record 
shows behavioral changes indicative of sexual assault in 
service.

The provisions of 38 C.F.R. § 3.304(f)(3) provide that VA 
will not deny a PTSD claim based on personal assault without 
first telling the claimant that evidence other than service 
records or evidence of behavior changes may constitute 
credible supporting of the claimed stressor.  

As to the claim for an initial (compensable) rating for 
bilateral pes planus, it is believed that a contemporaneous 
examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Initially, the RO/AMC must advise 
Michael R. Viterna that, under the facts 
of this particular case, his September 
2007 attempt to withdraw from representing 
the claimant failed to meet the 
requirements of 38 C.F.R. § 20.608 due to 
the lack of documented notice to the 
veteran.  If he wishes to withdraw from 
representing the claimant he must document 
the fact that he provided notice of his 
intent withdraw in accordance with the 
provisions of 38 C.F.R. § 20.608.

In the event that Mr. Viterna properly 
withdraws from representing the claimant, 
the veteran must be afforded the 
opportunity to select new representation.

2.  On remand, the veteran must also be 
provided with VCAA notice that is 
compliant with the current laws and 
regulations relating thereto.  The RO/AMC 
should also ensure that any supplemental 
VCAA notice is in compliance with the 
guidance set forth in Dingess/Hartman.  A 
record of this notification must be 
incorporated into the claims file.  

The veteran should specifically be 
informed that regarding a claim of an 
inservice personal assault, evidence from 
sources other than service records may 
corroborate his account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to, records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; tests 
for sexually transmitted diseases; and 
statements from family members, roommates, 
fellow service members, or clergy.  The 
veteran should be further notified that 
examples of behavior changes that may 
constitute credible evidence of the 
stressor include, but are not limited to, 
a request for a transfer to another 
military duty assignment; deterioration in 
work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.
3.  The veteran should be scheduled for a 
psychiatric examination.  The claims file 
and a copy of this remand should be 
forwarded to the examiner and reviewed in 
conjunction with the examination.

If PTSD is diagnosed, the examiner should 
provide an opinion as to the stressors 
supporting the diagnosis, and should 
express an opinion as to whether or not 
the record indicates behavioral changes 
consistent with the assault.

4.  The veteran should also be afforded a 
VA examination to determine the current 
severity of the veteran's service- 
connected pes planus.  The examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All clinical observations and 
findings should be reported in detail.

The examiner should prepare a report of 
examination that details the current 
severity of the veteran's pes planus, 
stated in terms conforming to the 
applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  All 
appropriate tests and diagnostics, 
including range of motion tests and De 
Luca v. Brown, 8 Vet. App. 1995, 
observations, should be conducted, and 
should be included in the examiner's 
report.

5.  The veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655 (2007).  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant or the death of an immediate 
family member.  If the appellant fails to 
report to the scheduled examination, the 
RO should obtain and associated with the 
claims file a copy or copies of the notice 
or notices of examination sent to the 
appellant by the appropriate VA medical 
facility.  

6.  The RO/AMC should then review the 
veteran's claims for service connection 
for PTSD as secondary to sexual assault 
and for an initial increased (compensable) 
evaluation for service-connected bilateral 
pes planus.  Should the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant action taken on the claims for 
benefits since the issuance of a SSOC in 
August 2004.  

The case should be returned to the Board after compliance 
with requisite appellate procedures.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

